    Case 1:19-cv-00351-RGA Document 64 Filed 12/11/19 Page 1 of 3 PageID #: 354



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

GALDERMA LABORATORIES L.P .,                        )
GALDERMA S.A. and NESTLE SKIN                       )
HEAL TH S.A. ,                                      )
                                                    )
                          Plaintiffs,               )
                                                    )   C.A. No. 19-351 (RGA)
          V.                                        )
                                                    )
TEVA PHARMACEUTICALS USA, INC .,                    )
                                                    )
                          Defendant.                )

               STIPULATION AND          [AAftr~l ORDER TO AMEND SCHEDULE
          IT IS HEREBY STIPULATED AND AGREED by the Parties, through their undersigned

counsel and subject to the approval of the Court, that the following dates in the Court's July 1,

2019 Scheduling Order (D.I . 15), is hereby amended - subject to the Court's availability- as set

forth below.

         Event or Deadline                    Current Date              Proposed Deadline

    Deadline for Plaintiffs to
    notify Defendant of any
                                                    -              December 31 , 2019
    inventors they intend to call
    to testify at trial

    Deadline for each party to
    serve on the other party a
    good faith, preliminary list of                                January 21 , 2020
    fact witnesses that it intends
    to call at trial

    Discovery cut off1                  December 10, 2019          April 17, 2020:l



1
 Teva reserves the right to make a motion to this Court, should it be appropriate, to seek
amendment of the pleadings to add inequitable conduct as an affirmative defense.
2
  The proposed extension shall apply only to depositions and not to written discovery. The
deadline for written discovery shall remain December 10, 2019.
.       Case 1:19-cv-00351-RGA Document 64 Filed 12/11/19 Page 2 of 3 PageID #: 355



        Initial expert reports for party
        who has the initial burden of      March 19, 2020                 June 5, 2020
        proof on the subject matter

        Rebuttal expert reports            April 16, 2020                 July 10, 2020

        Reply expert reports               April 30, 2020                 August 7, 2020

        Expert discovery cut off           May 28, 2020                   September 25, 2020

        Deadline for dispositive
        motions3
                                                            -
                                                                          October 8, 2020

        Daubert motions                    June 25, 2020                  October 23 , 2020

                                                                          30 days prior to the pretrial
        Pretrial Order Submission                           -

        Pretrial conference                October 2, 2020, 8:30 am
                                                                          conference

                                                                                      -
                                                                          February .:::, , 2021 , 8:30 am

        5-day jury trial                                                  February ~        2021


              Fact Witnesses to be Called at Trial. Within one month following the close of expert

    discovery, each party shall serve on the other parties a list of each fact witness, who has

    previously been disclosed during discovery and that it intends to call at trial, to the best of the

    parties' knowledge at that time . Within one month of receipt of such fact witness list, each party

    shall serve a list of each rebuttal fact witness that it intends to call at trial. The parties shall have

    the right to depose any such fact witnesses who have not previously been disclosed in the

    January 21 , 2020 preliminary list of fact witnesses and who have not previously been deposed.

    Such deposition shall be held within one month after service of the list of rebuttal fact witnesses

    and shall be limited to three hours per deposition and twenty hours per side in the aggregate

    unless extended by agreement of the parties or upon order of the court upon good cause shown.
    3
      Except for motions based on the Federal Circuit' s opinion in the appeal from this Court 's
    judgment in C.A. No. 17-1783-RGA, no case dispositive motion under Rule 56 may be filed
    more than ten days before the above date without leave of the Court.



                                                           2
,,.   ...   '
                   Case 1:19-cv-00351-RGA Document 64 Filed 12/11/19 Page 3 of 3 PageID #: 356



                           Additionally, if, in the Pretrial Order, a party lists a fact witness as a potential trial

                witness not previously disclosed, then the other party shall be entitled to take a deposition of that

                newly identified witness as soon as practicable, but in any event no later than 10 days after the

                pretrial conference.

                           Jury Instructions / Voir Dire / Special Verdict Forms. Pursuant to Local Rules

                47.l(a)(2) and 51.1 , the parties should file (i) proposed voir dire, (ii) preliminary jury

                instructions, (iii) final jury instructions, and (iv) special verdict forms no later than 5 p.m. on the

                third business day before the date of the final pretrial conference. The parties shall submit

                simultaneously with filing each of the foregoing four documents in Word <eWmdL:trfwt format                                                           ~61\.
                to rga_civil@ded.uscourts.gov.


                MORRIS, NICHOLS, ARSHT & TUNNELL LLP                                  SHA w KELLER, LLP

                .....
                 ls......l-Z_e_re_m_y-"'-)I_._Tt_i9,,,_a_n_ _ _ _ _ _ _ _ _ .....
                                                                             ls;.L./--"1('-"-'a"""ri-'-en'-'--=P.;;.;...""""'....
                                                                                                                              Ke--'-'[[e-'-r'----_ _ _ _ _ _ _ _ __
                Jack B. Blumenfeld (#1014)                                           John W. Shaw (#3362)
                Jeremy A. Tigan (#5239)                                              Karen E. Keller (#4489)
                 1201 N. Market Street                                               Nathan R . Hoeschen (#6232)
                P.O. Box 1347                                                        I.M. Pei Building
                Wilmington, DE 19899-134 7                                            1105 N . Market Street, 12th Floor
                (302) 658-9200                                                        Wilmington, DE 19801
                jblumenfeld@mnat.com                                                 (302) 298-0700
                jtigan@mnat.com                                                      j shaw@shawkeller.com
                                                                                     kkeller@shawkeller.com
                Attorneys for Plaintiffs Galderma                                    nhoeschen@shawkeller.com
                Laboratories, L.P. , Galderma SA.,
                and Nestle Skin Health SA.                                            Attorneys for Defendant Teva
                                                                                      Pharmaceuticals USA, Inc.
                December 10, 2019

                           SO ORDERED this _ ~IO__day of December, 2019.~




                                                                                   ~ ~ct Judge
                l/ The Court is signing this order without ruling that a jury trial is appropriate in this case or
                agreeing that the trial should be scheduled for five days.

                                                                                         3
